DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of I(a) of claims 1-8 in the reply filed on 10/27/2022 is acknowledged.  The traversal is on the ground(s) that the alleged groups are related and not distinct.  This argument is found unpersuasive.  Claims 1-8 have been examined below.  With respect to claims 13-20, the applicant argues that that the independent claims are not distinct.  However, the §103 with respect to independent claim 1 would not apply to independent claim 13.  Therefore, the applicant’s arguments are moot.
The requirement is still deemed proper and is therefore made FINAL.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinterstoisser et al. (US 2021/0327127 A1 – hereinafter “Hinterstoisser”) in view of Zhu et al. (Object Recognition with and without Object – hereinafter “Zhu”).
Claim 1.
Hinterstoisser discloses a computer-implemented method for generating a representation, the method being implemented in a computer system, the computer system comprising a physical computer processor (¶22), non-transitory storage medium (¶22), and a display (¶106), the computer-implemented method comprising: 
obtaining, from the non-transitory storage medium, target content, wherein the target content comprises multiple modalities, and wherein a given modality comprises a feature (¶6 discloses “render a foreground three-dimensional (3D) object model in a foreground layer for a synthetic image … rendering the background 3D object model, at a corresponding
background location in a background layer for the synthetic image”; where the instant application (“IA”) ¶54 states, “"modalities" may refer to foreground and background of images”); 
obtaining, from the non-transitory storage medium, conditioned feature extraction models (¶11 discloses “the foreground 3D object model is selected from a corpus of foreground 3D object models, the background 3D object models are randomly selected from a corpus of background 3D object models”), wherein the conditioned feature extraction models are trained using training feature extraction datasets (¶12 discloses “and providing an additional training instance, that includes the additional synthetic image paired with the additional ground truth label, for farther training of the at least one machine learning model.”), wherein a given conditioned feature extraction model corresponds to a given modality (¶11), wherein a given training feature extraction dataset comprises training content for a given feature and extraction of the given feature (¶12; ¶19 discloses “training a machine learning model … further training the machine learning model utilizing second scale training instances”; ¶32 discloses “train a machine learning model, train the model to learn the geometric and visual appearance of objects … training the model to instead learn to distinguish synthetic
foreground objects from background objects”; ¶55 describes Fig. 1, training engine 130); 
generating, with the physical computer processor, multiple extracted features by applying the conditioned feature extraction models to the target content (¶55 discloses “The machine learning model 165 can be configured for use in processing an image”;  ¶83 discloses “pre-trained image feature extractor that can optionally be fixed during training, and additional layers that further process extracted features and that include nodes with trainable weights.”); 
obtaining, from the non-transitory storage medium, a conditioned integration model, wherein the conditioned integration model is trained using training integration data (Fig. 5A-5D and ¶¶ 87-99 discloses synthetic images used to train the machine learning model described in Fig. 4 and ¶¶81-86), and wherein the training integration data comprises multiple features from different ones of the modalities and links between the multiple features (As shown in Fig. 5A-5D, the foreground object 501 doll appears in each synthetic image with varying size and orientation thereby linking them across the training images; similarly, ¶87 discloses “background objects descriptor 552A-D,” although these background objects are not show to be shared in Fig.’s 5A-5D, these descriptors could be shared across synthetic images and Figs. 5A-5D are “provided herein solely for explanatory purposes.”); 
(¶86 discloses “The machine learning model can be deployed … to computing device(s) and/or robotic device(s).  For example, the machine learning model can be deployed at a robot for use by the robot in performing various robotic tasks.”) 
displaying (¶106 discloses “output devices 720 may include a display subsystem”).
Hinterstoisser discloses all of the subject matter as described above except for specifically teaching “generating … the representation of the target content … to the multiple extracted features.”  However, Zhu in the same field of endeavor teaches “generating … the representation of the target content … to the multiple extracted features” (p. 5, left column, “4.4 Visualization,” ¶3, discloses “Fig. 3 shows visualization results using FGNet on FGSet, BGNet on BGSet and OrigNet on OrigSet, respectively … The visual patterns learned by FGNet are often very specific to some object categories, such as the patch of a dog face (filter 5) or the front side of a shop (filter 11) … each visual concept learned by BGNet tends to appear in many different object categories, for instance, the patch of outdoor scene (filter 8) shared by the jetty, viaduct, space shuttle, etc.” ).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Hinterstoisser and Zhu before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to improve object recognition in deep neural networks by training them on the foreground (object) and background (context) regions of images (Zhu p. 1).  This motivation for the combination of Hinterstoisser and Zhu is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  	
Claim 2.
The combination of Hinterstoisser and Zhu disclose a computer-implemented method of claim 1, wherein the multiple modalities comprise one of a visual (Hinterstoisser ¶1 discloses “machine vision”, ¶3 discloses “images”), auditory, olfactory, and semantic stream.
Claim 3.
The combination of Hinterstoisser and Zhu disclose a computer-implemented method of claim 1, wherein the target content comprises one of an image (Zhu Fig. 3 discloses images of the foreground and background), video, text, data, and audio.
Claim 4.
The combination of Hinterstoisser and Zhu disclose a computer-implemented method of claim 1, wherein the multiple extracted features comprise an object in the target content (Zhu Fig. 3 discloses a dog face in the foreground).
Claim 5.
The combination of Hinterstoisser and Zhu disclose a computer-implemented method of claim 1, wherein the conditioned feature extraction model comprises conditioned feature extraction sub-models (Hinterstoisser ¶11 discloses “the foreground 3D object model is selected from a corpus of foreground 3D object models, the background 3D object models are randomly selected from a corpus of background 3D object models”), wherein a given conditioned feature extraction sub-model corresponds to a given feature (Zhu, p. 2, left column, discloses “To summarize, our main contributions are three folds: 1) We demonstrate that learning foreground and background visual contents separately is beneficial for object recognition … 3) We straightforwardly combine multiple neural networks to explore the effectiveness of different learned visual clues” i.e. sub-models are different neural networks trained on foreground and background separately).
Claim 6.
The combination of Hinterstoisser and Zhu disclose a computer-implemented method of claim 1, wherein the conditioned feature extraction model comprises one of a CNN, neural network, recurrent neural network (Hinterstoisser ¶2), brain-inspired neural network, and processing block.
Claim 8.
The combination of Hinterstoisser and Zhu disclose a computer-implemented method of claim 1, wherein the representation uses visual effects (Hinterstoisser As shown in Fig. 5A-5D, the foreground object 501 doll appears in each synthetic image with varying size and orientation) to depict at least some of the extracted features in the target content (Zhu, p. 2, left column, discloses “3) We straightforwardly combine multiple neural networks to explore the effectiveness of different learned visual clues”).
Claim 9.
A neuronal network system, comprising: 
a processor (¶22); and 
a non-transitory storage medium coupled to the processor to store instructions (¶22), which when executed by the processor, cause the processor to perform operations, the operations comprising: 
obtaining, from the non-transitory storage medium, multiple target features derived from target content (¶6 discloses “render a foreground three-dimensional (3D) object model in a foreground layer for a synthetic image … rendering the background 3D object model, at a corresponding background location in a background layer for the synthetic image”; where IA ¶54 states, “"modalities" may refer to foreground and background of images”); 
obtaining, from the non-transitory storage medium, a conditioned integration model (¶11 discloses “the foreground 3D object model is selected from a corpus of foreground 3D object models, the background 3D object models are randomly selected from a corpus of background 3D object models”), wherein the conditioned integration model is trained using training integration data (¶12 discloses “and providing an additional training instance, that includes the additional synthetic image paired with the additional ground truth label, for farther training of the at least one machine learning model.”), and wherein the training integration data comprises multiple features from different modalities and links between the multiple features (¶12 discloses “and providing an additional training instance, that includes the additional synthetic image paired with the additional ground truth label, for farther training of the at least one machine learning model.”; As shown in Fig. 5A-5D, the foreground object 501 doll appears in each synthetic image with varying size and orientation thereby linking them across the training images; similarly, ¶87 discloses “background objects descriptor 552A-D,” although these background objects are not show to be shared in Fig.’s 5A-5D, these descriptors could be shared across synthetic images and Figs. 5A-5D are “provided herein solely for explanatory purposes.”); and 
(¶86 discloses “The machine learning model can be deployed … to computing device(s) and/or robotic device(s).  For example, the machine learning model can be deployed at a robot for use by the robot in performing various robotic tasks.”)
Hinterstoisser discloses all of the subject matter as described above except for specifically teaching “generating … the representation of the target content … to the multiple extracted features.”  However, Zhu in the same field of endeavor teaches “generating … the representation of the target content … to the multiple extracted features” (p. 5, left column, “4.4 Visualization,” ¶3, discloses “Fig. 3 shows visualization results using FGNet on FGSet, BGNet on BGSet and OrigNet on OrigSet, respectively … The visual patterns learned by FGNet are often very specific to some object categories, such as the patch of a dog face (filter 5) or the front side of a shop (filter 11) … each visual concept learned by BGNet tends to appear in many different object categories, for instance, the patch of outdoor scene (filter 8) shared by the jetty, viaduct, space shuttle, etc.” ).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Hinterstoisser and Zhu before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to improve object recognition in deep neural networks by training them on the foreground (object) and background (context) regions of images (Zhu p. 1).  This motivation for the combination of Hinterstoisser and Zhu is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).

Allowable Subject Matter
Claims 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached at (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666